Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and all dependent claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximately” in claim 1, 3, 5, 7, 8, 9, 13, 15, 16, 19 and 20 is a relative term which renders the claim indefinite. The term “approximately” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide any additional inside as to what numerical range would fall into the category of “approximately 1/3”, “approximately 2.5 inches”, “approximately 1.1 times a diameter of a neck opening”,  “approximately 1/3”, “approximately 1/3”, “approximately 2.5 inches”, “approximately 1.1 times a diameter of a neck opening,”  “approximately 2.5 inches”, “approximately 2 inches” , . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 6, 7, 8, 9, and 12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Mayerson et al. (US 2008/0196140), as best understood. The device of Mayerson et al discloses, 
With respect to claim 1, an over garment comprising:
A body (14) constructed from a soft fabric (para 0027);



Opposed sleeves (16, 18) attached to the torso at sleeve openings, the sleeves each having a top, an opposed bottom, and a length (Figure 1); and

a marsupial pocket (24) having a top (upper edge) and opposed bottom (lower edge), wherein the top of the marsupial pocket is proximate the bottom of each sleeve at the respective sleeve opening (Figure 1), and the bottom of the marsupial pocket is below the bottom of each sleeve at the respective sleeve opening (the bottom edge is below the bottom of the sleeve opening, figure 1);

Wherein the marsupial pocket has a height between its top and bottom (has a height, as shown in fig 1 which is similar is length to the openings 28/30, para 0021, discloses as 6-18 inch, preferably 10-12 inches) which is approximately one-third the torso height (38 inches) (See annotated figure below)

With respect to claim 2, the device of Mayerson discloses a torso has a width (see annotated figure below) measured between the sleeve openings at the bottoms of the opposed sleeves; and the height of the marsupial pocket is approximately three- tenths the width of the torso (see annotated figure below, show the height is 1/3 or 33%, 

With respect to claim 3, wherein each opposed sleeve (16, 18) terminates in a cuff (17, 19) having a length of approximately two and a half inches.  The cuff and the band 52 are shown to be approximately the same size, the band 52 is taught to have a length of 2.5 inches (para 0018) and therefore the cuff would also have a length of approximately two and an half inches as recited by applicant. 

With respect to claim 6, 
The body is constructed from two fabric plies defining inner and outer plies (para 0027);
The outer ply is constructed from a low-pile knit (para 0027, flannel)
The inner ply is constructed from a high-pile knit (para 0027, brushed polyester); and

The two fabric plies of the body are elastic, according to Hooke’s law all material are elastic to a least a degree, and an edge along a bottom of the body is inelastic (52, the ribbed knit is inelastic in at least a vertical direction). 

 	With respect to claim 7, an over garment (10) comprising:
A body constructed from a soft fabric (14);



Opposed sleeves (16, 18) attached to the torso at sleeve openings, the sleeves each having a top, an opposed bottom, and a length (Figure 1); and

a marsupial pocket (24)  having a top and opposed bottom (upper and lower edges) , wherein the top of the marsupial pocket is proximate the bottom of each sleeve at the respective sleeve opening (Figure 1)  and the bottom of the marsupial pocket is below the bottom of each sleeve at the respective sleeve opening (Figure 1) ;

Wherein the marsupial pocket has a height between its top and bottom (see annotated figure below) which is approximately one-third the width of the torso (see annotated figure below).

With respect to claim 8, wherein the marsupial pocket has a height (see annotated figure below) between its top and bottom which is approximately one-third a height of the torso between the neck opening and the bottom edge (see annotated figure below) .

With respect to claim 9, wherein each opposed sleeve terminates in a cuff having a length of approximately two inches. The cuff and the band 52 are shown to be approximately two and an half inches, as recited by applicant. 
	With respect to claim 12, the body is constructed from two fabric plies defining inner and outer plies (para 0027); 
The outer ply is constructed from a low-pile knit (para 0027, flannel) the inner ply is constructed from a high-pile knit (para 0027, brushed polyester); and
The two fabric plies of the body are elastic, according to Hooke’s law all material are elastic to a least a degree, and an edge along a bottom of the body is inelastic (52, the ribbed knit is inelastic in at least a vertical direction). 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 



Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayerson et al. in view of Shore (US 2018/0049483). The device of Mayerson substantially discloses the claimed invention including the torso has a front and an opposed back (Figure 1), each having a bottom edge (Figure 1);
The marsupial pocket (24) is attached to the front of the torso (Figure 1); 
	The device of Mayerson et al substantially discloses the claimed invention but is lacking a convex extension. 
	With respect to claims 4 and 10, the device of Shore discloses a bottom edge of the back of the torso is a convex extension below the bottom edge of the front of the torso (Figure 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the convex extension as taught by Shore in order to provide an improved aesthetic and better coverage for the user (para 0021). 


Claim 5, 11, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayerson et al (US 2008/00196140) in view of Tommarello et al. (US 2014/007316).  With respect to claims 5- 11, 
The device of Mayerson et al substantially discloses the claimed invention, but is silent with respect to the diameter of the neck opening, therefore it is unclear if the 
The device of Tommarello discloses torso garment having a neck opening of 6” in diameter (para 0026). Therefore, by utilizing the known neck opening of Tommarello, the height of the pocket would be 6.6 inches, which is within the range taught by Mayerson and would meet the limitation of approximately 1.1 times a diameter of the neck opening. Further, it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art and since such modification would involve a mere change in the size of a component. The change of the size of the neck opening, as taught by Tommarello would involve only routine skill and would not rise to the level of a patentable distinction, since the general conditions of the claims are disclosed in the prior art. 

With respect to claim 13, the device of Mayerson et al. discloses, 
A body (14) constructed from a soft fabric (para 0027)

A torso in the body, the torso having a neck opening (where the hood is attached), a bottom edge (lower edge of 14), and a torso height between the neck opening and the bottom edge (para 0018)



a marsupial pocket (24) having a top and opposed bottom (upper and lower edges), wherein the top of the marsupial pocket is proximate the bottom of each sleeve at the respective sleeve opening, and the bottom of the marsupial pocket is below the bottom of each sleeve at the respective sleeve opening; 
Wherein the marsupial pocket has a height between its top and bottom (see height shown in annotated figured below)  
The device of Mayerson et al substantially discloses the claimed invention, but is silent with respect to the diameter of the neck opening, therefore it is unclear if the pocket of Mayerson et al is 1.1 times that unknown diameter. The device of Mayerson does show the length of the pocket as shown in fig 1 which is similar is length to the openings 28/30, para 0021, which discloses a length of  6-18 inch, preferably 10-12 inches )
The device of Tommarello discloses torso garment having a neck opening of 6” in diameter (para 0026). Therefore, by utilizing the known neck opening of Tommarello, the height of the pocket would be 6.6 inches, which is within the range taught by Mayerson and would meet the limitation of approximately 1.1 times a diameter of the neck opening. Further, it has been held that discovering an optimum value as a result effective variable involves only routine skill in the art and since such modification would involve a mere change in the size of a component. The change of the size of the neck opening, as taught by Tommarello would involve only routine skill and would not rise to 

	With respect to claim 14, the device of Mayerson discloses a torso has a width (see annotated figure below) measured between the sleeve openings at the bottoms of the opposed sleeves; and the height of the marsupial pocket is approximately three- tenths the width of the torso (see annotated figure below, show the height is 1/3 or 33%, which is approximately 3/10 or 30%). The device of Mayerson meets the limitations as recited as best understood. 


With respect to claim 15 and 16, the device of Mayerson teaches wherein each opposed sleeve  (16, 18)  terminates in a cuff (17, 19)  having a length of approximately two and a half inches, or approximately 2 inches. The cuff and the band 52 are shown to be approximately the same size, the band 52 is taught to have a length of 2.5 inches and 2inches  (para 0018) and therefore the cuff would also have a length of approximately two and an half inches as recited by applicant, or approximately two inches. 
With respect to claim 18, the device of Mayerson teaches the body is constructed from two fabric plies defining inner and outer plies (para 0027);
The outer ply is constructed from a low-pile knit (flannel);
The inner ply is constructed from a high-pile knit (brushed polyester); and
. 


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayerson and Tomarello, in view of as applied to claim 13 above, and further in view of Shore (US 2018/0049483).
The modified device of Mayerson substantially discloses the claimed invention including the torso has a front and an opposed back (Figure 1), each having a bottom edge (Figure 1);
The marsupial pocket (24) is attached to the front of the torso (Figure 1); 
	The device of Mayerson et al substantially discloses the claimed invention but is lacking a convex extension. 
	With respect to claim 17, the device of Shore discloses a bottom edge of the back of the torso is a convex extension below the bottom edge of the front of the torso (Figure 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to utilize the convex extension as taught by Shore in order to provide an improved aesthetic and better coverage for the user (para 0021). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayerson and Tomarello, as applied to claim 13 above, and further in view of Johnston . 
The device of Johnstone et al. discloses, wherein the height of the marsupial (height of pocket 66) pocket is approximately 0.9 times a distance between the bottom of the marsupial pocket and the bottom edge of the torso (Figure 1). It has been held that discovering an optimum value as a result effective variable involves only routine skill in the art and since such modification would involve a mere change in the size of a component and would be understood to a person having ordinary skill in the art to utilize the measurement as taught by Johnston et al. since it would involve routine skill in the art at the time the invention was effectively filed 


Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayerson and Tomarello, as applied to claim 13 above, and further in view of Arnold (US 5,611,083). The modified device of Mayerson substantially discloses the claimed invention but is silent with respect to the torso height with respect to the neck diameter. Mayerson teaches the torso height is 38 inches (para 0018). 
The device of Arnold teaches a neck diameter that is 9 inches, and in combination the torso height would be approximately 3 times the diameter of the neck opening. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively to utilize the diameter disclosed by Arnold in order to provide an ample room to fit a user’s head (Column 1, line 65). 




[AltContent: ][AltContent: textbox (= the height of the marsupial pocket. )][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: ][AltContent: textbox (With respect to claim 6, 
The body is constructed from two fabric plies defining inner and outer plies (para 0027);
The outer ply is constructed from a low-pile knit (para 0027, flannel)
The inner ply is constructed from a high-pile knit (para 0027, brushed polyester); and
The two fabric plies of the body are elastic, according to Hooke’s law all material are elastic to a least a degree, and an edge along a bottom of the body is inelastic.
With respect to claim 6, 
The body is constructed from two fabric plies defining inner and outer plies (para 0027);
The outer ply is constructed from a low-pile knit (para 0027, flannel)
The inner ply is constructed from a high-pile knit (para 0027, brushed polyester); and
The two fabric plies of the body are elastic, according to Hooke’s law all material are elastic to a least a degree, and an edge along a bottom of the body is inelastic.)][AltContent: ][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    2079
    2560
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892

Please Note, the art of recorded cited in the PTO-892 may be relevant to the features of the invention both claimed and unclaimed or are relevant to the overall inventive concept.  The best art has been set forward in the office action, as determined by the examiner and the art references provided are to establish other significant and relevant art and to promote compact prosecution. 
	


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689. The examiner can normally be reached Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732